Citation Nr: 0819218	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  05-35 880A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
degenerative joint disease of both hips.  

2.	Entitlement to service connection for degenerative joint 
disease of both hips. 


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran had active service from September 1975 to July 
1995. A VA administrative decision in November 1996 found 
that he was barred from VA benefits for his period of service 
between August 1988 and July 1995 because he had been 
discharged by reason of a court martial.  See 38 C.F.R. § 
3.12 (2007). 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida. The Atlanta, Georgia, RO certified the 
case to the Board. 


FINDINGS OF FACT

1.  In a November 1996 rating decision, the RO denied a 
claim of entitlement to service connection for degenerative 
joint disease of the hips.  The veteran did not appeal and 
the decision became final.

2.   The evidence added to the record since November 1996, 
when viewed by itself or in the context of the entire 
record, is neither cumulative or redundant, and relates to 
an unestablished fact necessary to substantiate the claim. 

3. Service medical records during the veteran's honorable 
period of service do not show complaints of, treatment for, 
or a diagnosis of a hip disorder. 

4.  A chronic hip disorder was not shown until the veteran's 
dishonorable period of service.   

5.  No competent evidence relates a current chronic hip 
disorder to an honorable period of active service. 


CONCLUSIONS OF LAW

1.  The November 1996 rating decision which denied the 
veteran's claim of entitlement to service connection for 
degenerative joint disease of the hips is final.  38 U.S.C.A. 
§ 7104 (West 2002).

2.  The evidence received subsequent to the November 1996 
rating decision is new and material and the criteria to 
reopen the claim have been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107(b), 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 3.159 (2007).

3.  A degenerative joint disease of the hips was not incurred 
in or aggravated by honorable active duty service.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.12, 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Claim to Reopen Based on New and Material Evidence

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  When a veteran seeks to reopen a claim based on 
new evidence, VA must first determine whether the additional 
evidence is "new" and "material."  

Second, if VA determines that new and material evidence has 
been added to the record, the claim is reopened and VA must 
evaluate the merits of the veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
When making determinations as to whether new and material 
evidence has been presented, the RO must presume the 
credibility of the evidence.  Justus v. Principi, 3 Vet. App. 
510 (1992).  However, lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under § 5108.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

VA regulation defines "new" as evidence not previously 
submitted and "material" as evidence related to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating 
the claim.  See 38 C.F.R. § 3.156(a) (effective in August 
2001).  As he filed his claim in 2003, this version of 
38 C.F.R. § 3.156(a) is applicable in this case.

The veteran is claiming entitlement to service connection for 
degenerative joint disease of both hips. The RO denied 
service connection for a hip disorder in November 1996 on the 
basis that it neither occurred in nor was caused by a period 
of good service.  He did not appeal that decision and it 
became final.  38 C.F.R. § 7105.  

In July 2003, he requested that his claim be reopened.  In 
April 2004, the RO denied the claim on the basis that no new 
and material evidence had been submitted. In a subsequent 
statement of the case, a Decision Review Officer reopened the 
claim but denied it on the merits. The veteran appealed. 

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

The evidence of record at the time of the November 1996 
rating decision included service medical records for the 
period of 1975 to 1995. The RO denied the claim, noting that 
although the veteran was treated for right hip pain beginning 
in March 1993, compensation could not be paid for his 
disabilities because they were incurred during a dishonorable 
period of service.  That decision became final.  

The evidence added to the record since the November 1996 
rating decision includes private outpatient treatment records 
spanning from 2002 through 2003, an x-ray from July 2003, and 
letters from a private treating physician dated January 2003 
and August 2004. The letter dated in January 2003 from his 
private physician indicated that the veteran's hip problems 
began in 1985. The Board acknowledges that this was during 
the veteran's honorable period of service. 

Specifically, the Board finds that the opinion of the 
veteran's private physician is sufficient to reopen the 
claim.  Indeed, this evidence was not previously before the 
RO and is not cumulative or redundant of evidence associated 
with the claims file at the time of the November 1996 
decision.  

Given the physician's January 2003 medical opinion, a 
reasonable possibility of substantiating the veteran's claim 
is raised, as the physician indirectly purports that the 
veteran's hip disorder began during his honorable period of 
service.  As such, the claim will be reopened. 

II. Entitlement to Service Connection on the Merits

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Applicable laws and regulations provide that most VA benefits 
are not payable unless the period of service upon which the 
claim is based was terminated by discharge or release under 
conditions other than dishonorable. 38 U.S.C.A. §§ 101(2), 
101(18) (West 2002); 38 C.F.R. § 3.12(a) (2007). 

The Board has reviewed all of the evidence in the veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show.  

The veteran is claiming entitlement to service connection for 
degenerative joint disease of the hips. The service medical 
records reflect that he sought treatment for his right hip 
beginning in March 1993. The Board notes that a Medical Board 
opinion from May 1994 indicates that he sought treatment for 
his right hip beginning in February 1993. A review of the 
service medical records shows documentation of right hip 
treatment beginning in March 1993, and left hip treatment 
thereafter. Regardless of whether the first treatment for his 
hip pain was in February or March 1993, both of these dates 
fall within his period of service barred from benefits.     

The Board has taken into consideration a letter dated in 
January 2003 from the veteran's private physician. In this 
letter the physician states that the veteran's right hip 
problems date back to 1985. This is of importance, as 1985 
falls within his period of honorable service. The Board 
additionally notes that there are no service medical records 
corroborating treatment for the his hips in 1985.

The law is clear that a physician's opinion based on the 
veteran's layman account of an illness from many years ago, 
which is otherwise uncorroborated by competent medical 
evidence of record, can be no better than the veteran's bare 
contentions. Swann v. Brown, 5 Vet. App. 177, 233(1993). 
There is nothing to suggest that the private physician had 
personal knowledge of the in-service evidence reported by the 
veteran, or even that he reviewed the service medical 
records, or any other relevant evidence contained in the 
claims file. For that reason, the January 2003 statement does 
not support a claim of service connection.

While the veteran's claims file contains numerous outpatient 
treatment records documenting current treatment and diagnosis 
of degenerative joint disease of the hips, the fact remains 
that this disorder manifested during a period of dishonorable 
service.   

In sum, the competent evidence does not demonstrate that a 
current degenerative joint disease of the hips is causally 
related to a period of honorable active service.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  In this case, the claim 
has been reopened and no further notice under Kent is 
required.  

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  

There is no question that the veteran's hip complaints 
occurred during a period of service for which benefits are 
not payable.  Therefore, there is no legal basis for a grant 
of the benefit sought. 

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

A specific VA medical opinion or examination is not needed to 
consider whether the veteran has submitted new and material 
evidence but, rather, the Board has reviewed all the evidence 
submitted to the claims file since the last final denial.  
Therefore, a remand for another VA examination or an opinion 
is not warranted with respect to his new and material 
evidence claim.  See also 38 C.F.R. § 3.159(c)(4)(iii) 
(2007).

With respect to the veteran's claim on the merits, the Board 
finds that all necessary development has been accomplished, 
and therefore appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

In this case, the veteran submitted numerous private 
treatment records, an x-ray result, and two letters from his 
private physician.  Given the absence of in-service evidence 
of chronic manifestations of the disorder during a period of 
honorable service, a remand for a VA examination would unduly 
delay resolution. Moreover, the Board finds that the medical 
evidence of record is sufficient to make a decision on the 
claim.  Therefore, remand for a VA examination is not 
warranted.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).




ORDER

New and material evidence having been received, the 
application to reopen a claim of entitlement to service 
connection for degenerative joint disease of both hips, is 
granted.

Service connection for degenerative joint disease of both 
hips is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


